Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 8-9, the applicant asserts that “the combination of Morita does not disclose all of the limitations of claims 1, 8, and 14 and the rejection of claim 8 should be withdrawn.” Examiner respectively disagrees since as indicated by SUUMAKI in fig. 1B, 6B, par. 90, 169, 173 teaches device 100A (UE) transmitting the transport switch response including timer value to delay handover to device 100B (BS) and in par. 134, 168, 173, handover to third device for communication based on timer value, which would read on “to transmits, to a first cell, capability information including information on a switching delay time required for an uplink switching between the first cell and a second cell; performing communication with at least one of the first cell or the second cell based on the switch delay time.” And as indicated by MORITA in par. 292, 293, 294, 298 teaches UE communicating with multiple eNBs, which would read on “wherein the first cell and the second cell are configured in a dual connectivity”. Therefore, the combination of MORITA and SUUMAKI would teach “capability information including information on a switching delay 
Therefore, the rejection is maintained. 

Applicant’s arguments with respect to claims 1, 2, 4, 7, 8, 10-15, 17, 20-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8, 10-12, 14-15, 22, 24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10244440 in view of MORITA KUGO (US 20150003329). 

Regarding claims 1, 14, the Patent No. 10244440 teaches a method for operating a terminal in a wireless communication system, the method comprising: transmitting, to a first cell, capability information including information on a switching delay time required for an uplink switching between the first cell and a second cell (see claim 1), wherein the first cell and the second cell are configured in a dual connectivity (claim 1); and performing an uplink communication with at least one of the first cell or the second cell based on the switching delay time (claim1).

Regarding claims 2, 15, the Patent No. 10244440 teaches the method of claim 1, further comprising: receiving, from at least one of the first cell or the second cell, resource allocation information of the terminal (claim 1, 2); and
if a conflict between a first resource allocated by the first cell and a second resource allocated by the second cell occurs, reporting an occurrence of the conflict to the first cell (claim 4), wherein the resource allocation information comprises monitoring information indicating whether the uplink switching is needed for a resource allocation (claim 4).


Regarding claim 8, the Patent No. 10244440 a method performed by a first cell in a wireless communication system, the method comprising: receiving capability information including information on a switching delay time required for an uplink switching between the first cell and a second cell (claim 8), wherein the first cell and the (claim 8); and performing an uplink communication with a terminal based on the switching delay time (claim 8).

Regarding claim 10, the Patent No. 10244440 teaches the method of claim 8, further comprising: receiving a timing advance (TA) for the second cell from at least one of the terminal or the second cell (claim 8, 9); determining an uplink switching time of the terminal based on at least one of the switching delay time and the TA of the terminal (claim 10); and determining a resource to make empty resource such that a length of the empty is equal to or greater than the uplink switching time between the first cell and the second cell (claim 10).

Regarding claim 11, the Patent No. 10244440 teaches the method of claim 8, further comprising: transmitting, to the terminal, resource allocation information including a type of scheduling for the terminal, wherein the type of scheduling indicates whether a resource of the second cell is allocated by the first cell (claim 11).

Regarding claim 12, the Patent No. 10244440 teaches the method of claim 8, further comprising: transmitting, to the second cell, information necessary for allocating a resource to the terminal (claim 12); and receiving, from the second cell, information regarding the resource allocated to the terminal (claim 12).

Regarding claims 22, 24, 26, the Patent No. 10244440 teaches the method of claim 1, wherein the first cell is provided by a first base station (BS) and the second cell (claim 1, 8), and wherein the capability information is transmitted from the first BS to the second BS (claim 1, 8).

Claims 4, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10244440 in view of MORITA KUGO (US 20150003329) and DIMOU et al. (US 20150023439). 

Regarding claims 4, 17, the Patent No. 10244440 teaches the method of claim 1, wherein the performing the uplink communication comprises: if a timing advance (TA) for the first cell or a TA for the second cell is changed, transmitting the changed TA to the first cell (claim 5).
However, the Patent No. 10244440 does not teach transmitting, to the first cell, a first uplink signal including a cyclic prefix (CP); performing the uplink switching from the first cell to the second cell; and transmitting, to the second BS, a second uplink signal including the CP.
But, DIMOU et al. (US 20150023439) in a similar or same field of endeavor teaches transmitting, to the first cell, a first uplink signal including a cyclic prefix (CP) (par. 63, 64, prior to handover, communication with the serving node using cyclic prefix); performing the uplink switching from the first cell to the second cell (par. 63, 65, changing serving cell or handover); and transmitting, to the second BS, a second uplink signal including the CP (par. 63, 64, 65, using the new cyclic prefix of the new serving cell for communication).

The motivation would have been to adapt to higher delay and prevent loss of connection.

Claims 21, 23, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10244440 in view of MORITA SUUMAKI et al. (US 20120100803) and WANG et al. (US 20130242815). 

Regarding claim 21, 23, 25, the Patent No. 10244440 does not teach the method of claim 1, wherein, in case that a time division multiplexing (TDM) scheme is supported, the capability information is transmitted.
But, SUUMAKI in a similar or same field of endeavor teaches wherein, in case that a division multiplexing scheme is supported (fig. 3A, par. 125, 127, time and frequency multiplexer), the capability information is transmitted (fig. 3A, par. 127).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SUUMAKI in the system of the Patent No. 10244440 to implement the UE to transmit the timer value to the first BS.
The motivation would have been to synchronizing the handover.
However, the Patent No. 10244440 and SUUMAKI do not teach a time division multiplexing (TDM). 
(par. 78, TM).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by WANG in the system of the Patent No. 10244440 and SUUMAKI to implement TDM for transmitting capability information.
The motivation would have been to adapt to different environments and making the system scalable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 8, 11, 12, 14, 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORITA KUGO (US 20150003329) in view of SUUMAKI et al. (US 20120100803).

Regarding claims 1, 14, MORITA KUGO (US 20150003329) teaches a terminal in a wireless communication system, the terminal comprising: 
eNBs transmit, to a first cell, capability information including information on at least one of switching delay time required for uplink switching between the first cell and a second cell or a timing advance (TA) for the second BS (par. 293, anchor node receiving timing advance from other eNBs), wherein the first cell and the second cell are configured in a dual connectivity (par. 292, 293, 294, 298, UE communicating with multiple eNBs); and 
at least one processor configured to perform an uplink communication with at least one of the first cell or the second based on the timing advance (par. 294, UE communicating with eNBs according the delay within the CP length, wherein the longest delay caused by the timing advance value, par. 313, UE communicating with each eNB in the comp cooporation).
However, MORITA does not teaches capability information including information on a switching delay time required for an uplink switching between the first cell and a second cell; performing communication with at least one of the first cell or the second cell based on the switch delay time.
But, SUUMAKI in a similar or same field of endeavor teaches the terminal comprising: a transceiver configured to transmits, to a first cell, capability information (fig. 1B, 6B, par. 90, 169, 173, device 100A (UE) transmitting the transport switch response including timer value to delay handover to device 100B (BS)); performing communication with at least one of the first cell or the second cell based on the switch delay time (par. 134, 168, 173, handover to third device for communication based on timer value).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SUUMAKI in the system of MORITA to implement the UE to transmit the timer value to the first BS.
The motivation would have been to synchronizing the handover.


Regarding claim 8, MORITA KUGO (US 20150003329) teaches a method performed a first cell in a wireless communication system, the method comprising: receiving information including information on a timing advance (TA) for the second BS (par. 293, anchor node receiving timing advance from other eNBs); at least one processor configured to perform an uplink communication with at least one of the first cell or the second based on the timing advance (par. 294, UE communicating with eNBs according the delay within the CP length, wherein the longest delay caused by the timing advance value, par. 313, UE communicating with each eNB in the comp cooporation).

But, SUUMAKI in a similar or same field of endeavor teaches capability information including information on a switching delay time required for an uplink switching between the first cell and a second cell (fig. 1B, 6B, par. 90, 169, 173, device 100A (UE) transmitting the transport switch response including timer value to delay handover to device 100B (BS)); and performing an uplink communication with a terminal based on the switching delay time (par. 134, 168, 173, handover to third device for communication based on timer value). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SUUMAKI in the system of MORITA to implement the UE to transmit the timer value to the first BS.
The motivation would have been to synchronizing the handover.

Regarding claim 11, MORITA KUGO (US 20150003329) teaches the method of claim 8, further comprising: transmitting, to the terminal, resource allocation information including a type of scheduling for the terminal (par. 215, 237, 240, each eNB transmitting the allocation information in DCI to UE, the DCI also includes uplink system information (SI) and downlink system information (SI), and additional information for CoMP), wherein the type of scheduling indicates whether a resource of (par. 215, 235, 237, 240, CoMP indicating multiple eNBs resource for communicating with UE).

Regarding claim 12, MORITA KUGO (US 20150003329) teaches the method of claim 8, further comprising: transmitting, to the second cell, information necessary for allocating a resource to the terminal (par. 212, 218, eNBs transmitting and receiving allocation information to and from other eNBs including the CoMP cooperating set, the CoMP cooperating set including the eNBs for allocating band to the UE); and receiving, from the second cell, information regarding the resource allocated to the terminal (par. 218, eNBs transmitting and receiving allocation information to and from other eNBs including the CoMP cooperating set).

Regarding claim 22, 26, SUUMAKI teaches the method of claim 1, wherein the first cell is provided by a first base station (BS) and the second cell is provided by a second BS (fig. 3A, par. 127), and wherein the capability information is transmitted from the first BS to the second BS (fig. 3A, par. 127).

Regarding claim 24, SUUMAKI teaches the method of claim 8, wherein the first cell is provided by a first base station (BS) and the second cell is provided by a second BS (fig. 3A, par. 127), and wherein the capability information is transmitted from the first BS to the second BS (fig. 3A, par. 127).


s 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORITA KUGO (US 20150003329) and SUUMAKI et al. (US 20120100803) as applied to claims 1, 14 above, and further in view of WANG et al. (US 20130242815) and LOEHR et al. (US 20140029586).

Regarding claims 2, 15, MORITA KUGO (US 20150003329) teaches the terminal of claim 14, wherein the at least one processor is further configured to receive, from at least one of the first cell and the second cell, resource allocation information (par. 167, 177, 267, 276, each eNB transmitting the allocation information to UE).
However, MORITA and SUUMAKI do not teach if a conflict between a first resource allocated by the first cell and a second resource allocated by the second cell occurs, reporting an occurrence of the conflict to the first cell.
But, WANG et al. (US 20130242815) in a similar or same field of endeavor teaches wherein the at least one processor is further configured to, if a conflict between a first resource allocated by the first cell and a second resource allocated by the second cell occurs, reporting an occurrence of the conflict to the first cell (fig. 10, par. 51, the UE detecting collision with the carrier components (PCell and Scell(s)) and send to the eNB using normal PUCCH resource or using explicitly signaled PUCCH resource).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by WANG in the system of MORITA and SUUMAKI to report the conflict of resource allocated.

However, MORITA, SUUMAKI, and WANG do not explicitly teach wherein the resource allocation information comprises monitoring information indicating whether the uplink switching is needed for a resource allocation.
But, LOEHR et al. (US 20140029586) in a similar or same field of endeavor teaches wherein the resource allocation information comprises monitoring information indicating whether the cell switching is needed for a resource allocation of the terminal (par. 159-164, 226, 331, 520, 549, 576, upon handover due to lost and required to obtain uplink synchronization with the target cell, the UE acquiring the resource for communicating with the target cell, which the measurement based on the UL resource allocated indicated by eNB as in par. 653).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LOEHR in the system or MORITA and SUUMAKI and WANG to monitor and handover to acquire resource.
The motivation would have been to provide synchronize with the target station.


Claims 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORITA KUGO (US 20150003329) and SUUMAKI et al. (US 20120100803) as applied to claims 1, 14 above, and further in view of DIMOU et al. (US 20150023439) and LOEHR et al. (US 20140029586).

Regarding claims 4, 17, MORITA and SUUMAKI do not teach the terminal of claim 14, wherein the at least one processor is further configured to: control the transceiver to transmit, to the first cell, a first uplink signal including a cyclic prefix (CP); perform the uplink switching from the first cell to the second cell; and control the transceiver to transmit, to the second cell, a second uplink signal including the CP.
But, DIMOU et al. (US 20150023439) in a similar or same field of endeavor teaches wherein the at least one processor is further configured to: control the transceiver to transmit, to the first cell, a first uplink signal including a cyclic prefix (CP) (par. 63, 64, prior to handover, communication with the serving node using cyclic prefix); perform the uplink switching from the first cell to the second cell (par. 63, 65, changing serving cell or handover); and control the transceiver to transmit, to the second cell, a second uplink signal including the CP (par. 63, 64, 65, using the new cyclic prefix of the new serving cell for communication).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DIMOU in the system or MORITA and SUUMAKI to use CP for transmission.
The motivation would have been to adapt to higher delay and prevent loss of connection.
However, MORITA, SUUMAKI, and DIMOU do not explicitly teach wherein the at least one processor is further configured to: if a timing advance (TA) for the first cell or a TA for the second cell is changed, transmit the changed TA to the first cell.
(par. 584, 659, 661, keep triggering the time-alignment including reporting the timing advance as modified).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LOEHR in the system or MORITA and SUUMAKI and DIMOU to updating the TA.
The motivation would have been to provide synchronization communication with other UEs.

Claims 21, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORITA KUGO (US 20150003329) and SUUMAKI et al. (US 20120100803) as applied to claims 1, 8, 14 above, and further in view of WANG et al. (US 20130242815).

Regarding claim 21, 25, SUUMAKI teaches the method of claim 1, wherein, in case that a division multiplexing scheme is supported (fig. 3A, par. 125, 127, time and frequency multiplexer), the capability information is transmitted (fig. 3A, par. 127).
However, MORITA and SUUMAKI do not teach a time division multiplexing (TDM). 
But, WANG (US 20140198744) teaches a time division multiplexing (TDM) (par. 78, TM).

The motivation would have been to adapt to different environments and making the system scalable.


Regarding claim 23, SUUMAKI teaches the method of claim 8, wherein, in case that a division multiplexing scheme is supported in the terminal (fig. 3A, par. 125, 127, time and frequency multiplexer), the capability information is received (fig. 3A, par. 127).
However, MORITA and SUUMAKI do not teach a time division multiplexing (TDM). 
But, WANG (US 20140198744) teaches a time division multiplexing (TDM) (par. 78, TM).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by WANG in the system of MORITA and SUUMAKI to implement TDM for transmitting capability information.
The motivation would have been to adapt to different environments and making the system scalable.

Allowable Subject Matter
Claims 7, 10, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, 13, 20, the prior art of record fails to teach or make obvious wherein the performing the uplink communication comprises performing the uplink communication with the at least one of the first cell or the second cell by using a signal including a CP of which a length is determined based on the capability information, and wherein the length of the CP is longer than a length of an uplink switching time.

Regarding claim 10, the prior art of record fails to teach or make obvious the method of claim 8, further comprising: receiving a timing advance (TA) for the second cell from at least one of the terminal or the second cell; determining an uplink switching time of the terminal based on at least one of the switching delay time and the TA of the terminal; and determining a resource to make empty resource such that a length of the empty is equal to or greater than the uplink switching time between the first cell and the second cell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/11/2021